Exhibit 10.28

Summary of Executive Compensation

The Compensation Committee of the Board of Directors (the “Compensation
Committee”) of First Midwest Bancorp, Inc. (the “Company”), after considering a
market review of total compensation and applicable regulations limiting
executive compensation for certain executive officers expected to be named in
the Company’s 2011 Proxy Statement, determined the 2011 base salary for such
officers, which is presented in the table below.

 

Name and Principal Positions

   2011 Base Salary  

Michael L. Scudder,

  

President and Chief Executive Officer, First Midwest Bancorp, Inc. and First
Midwest Bank

   $ 1,008,884   

Paul F. Clemens,

  

Executive Vice President and Chief Financial Officer, First Midwest Bancorp,
Inc. and First Midwest Bank

   $ 399,536   

Victor P. Carapella,

  

Executive Vice President and Commercial Banking Group Manager of First Midwest
Bank

   $ 377,328   

Michael J. Kozak,

  

Executive Vice President and Chief Credit Officer of First Midwest Bank.

   $ 242,000   

Each of these officers is also eligible to receive certain benefits and to
participate in the Company’s employee benefit plans applicable to executive
officers, including the Company’s Savings and Profit Sharing Plan, Pension Plan,
Short-Term Incentive Compensation Plan, the Omnibus Stock and Incentive Plan,
and Nonqualified Retirement Plan in accordance with the terms and conditions of
such plans. These officers are also parties to Indemnification Agreements and
Employment Agreements that, among other things, entitle them to payments upon
severance or upon a change in control.